Citation Nr: 0314039	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Paget's disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1950 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision in 
which the RO denied service connection for Paget's disease.  
The veteran filed a notice of disagreement in February 1999 
and a statement of the case (SOC) was issued in March 1999.  
The veteran submitted a substantive appeal in May 1999, with 
no hearing requested.  In July 1999, the RO denied the 
veteran's claim of entitlement to TDIU due to service-
connected disabilities.  The veteran filed a notice of 
disagreement with that decision in July 1999, and an SOC was 
issued in the same month.  The veteran submitted a 
substantive appeal in August 1999, with no hearing requested.

In November 2000, the Board remanded the case to the RO for 
further evidentiary development.  Per the Board's 
instruction, the RO obtained additional evidence, but 
continued the denial of the claims (see August 2002 
supplemental SOC (SSOC)).  Hence, that matter has been 
returned to the Board for further appellate consideration.  

The Board's decision on the claim for service connection of 
Paget's disease is set forth below.  The claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is addressed in a remand following the order portion of this 
decision. 

The Board observes that, in October 2002, the veteran 
submitted written notice of his decision to withdraw his 
power of attorney in favor of the American Legion, and has 
elected to pursue his claim pro se.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection has been 
accomplished.

2.  Paget's disease was first diagnosed in 1997, and the 
persuasive medical evidence  indicates that there is no nexus 
between that disability and either the veteran's service or 
his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for Paget's disease, to 
include as secondary to service-connected disabilities, have 
not been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of service connection for Paget's 
disease has been accomplished.  

As evidenced by the March 1999 SOC, the November 2000 Board 
remand, and the August 2002 supplemental SOC, the veteran has 
been furnished the pertinent laws and regulations governing 
the claim and the reasons for the denial of the veteran's 
claim.  Furthermore, June 2001, the RO issued a letter 
informing the veteran the evidence necessary to establish 
entitlement to service connection.  Hence, the Board finds 
that he has been given notice of the information and evidence 
needed to substantiate the claim and (as evidenced by, e.g., 
the June 2001 RO letter soliciting information and/or 
evidence), has been afforded opportunities to submit such 
information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The June 2001 RO letter informed the veteran what information 
or evidence he could provide in support of the claim.  The RO 
requested that the veteran identify VA sources of treatment 
so that records could be obtained.  In addition, the RO 
notified the veteran that it would assist in obtaining 
relevant evidence, such as medical records, employment 
records, or records from other Federal agencies, provided 
that the veteran give enough information to allow the RO to 
issue a request from the agency or person holding the 
records.  Furthermore, the RO informed the veteran that it 
would obtain copies of VA treatment records from Asheville VA 
Medical Center (VAMC).  Even though the June 2001letter 
referred to a "special monthly compensation" claim, it 
nonetheless provides reasonable notice of what evidence VA 
could obtain on the veteran's behalf with regard to any 
claim.   

The Board also finds that all necessary development, to the 
extent possible, has been accomplished.  The RO obtained 
pertinent treatment records from the Asheville VAMC, and 
provided two VA orthopedic examinations.  The veteran 
submitted private treatment records from the Blue Ridge Bone 
and Joint Clinic.  In response to the June 2001 VCAA 
notification letter, in August 2001, the veteran's former 
representative submitted notice that the veteran wished to 
proceed with the issues set forth in the November 2000 Board 
remand.  The representative indicated that the veteran wished 
to notify the RO that there was no additional information or 
evidence that he wanted assistance in obtaining.  
Significantly, the veteran does not assert, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim on 
appeal that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Factual Background

Historically, in August 1977, a VA orthopedic examination was 
provided.  The veteran underwent x-ray examination of the 
left lower extremities, revealing some osteoporosis in the 
proximal tibia and irregularity of the anterior aspect.  The 
VA examiner diagnosed mild, degenerative osteoarthritis of 
the left knee.  According to a report of VA orthopedic 
examination in February 1990, radiological evaluation showed 
evidence of bowing of the left tibia and pagetoid changes 
present at the proximal aspect of the left tibia.  The VA 
examiner diagnosed degenerative changes of the left knee.  
Another VA orthopedic examination report, dated in September 
1992, revealed radiological findings of pagetoid changes at 
the proximal aspect of the left tibia, and mild degenerative 
changes at each knee.  By April 1993 VA examination report, 
the veteran was diagnosed with degenerative joint disease of 
the left knee.  There was notable bowing of the tibia.  

According to VA treatment records from the VA Medical Center 
(VAMC) in Asheville, North Carolina, the veteran was seen in 
July 1997.  The veteran's custom shoes were replaced to 
correct a severe valgus deformity of his left tibia and 
fibula.  

The veteran submitted treatment records from the Asheville 
VAMC.  In April 1998, x-ray examination of the left tibia and 
fibula showed marked cortical thickening of the left tibia 
with prominent navicular pattern consistent with Paget's 
disease.  There was mild bowing of the tibia anteriorly.  The 
reported impression was Paget's disease of the left tibia 
with anterior bowing.  The veteran's VA treating physician 
recommended a bone scan to determine the extent of Paget's 
disease first diagnosed in October 1997.  Another x-ray 
examination in October 1998 revealed findings consistent with 
the prior April 1998 examination.  The VA treating physician 
diagnosed Paget's disease of the left leg wit increasing 
deformity.

The veteran underwent VA examination in July 1998.  X-ray 
examination of the veteran's lower extremities revealed 
pagetoid changes at the proximal aspect of the left tibia and 
mild degenerative changes at each knee.

During a May 1999 hearing before an RO hearing officer, the 
veteran argued that pagetoid changes of the left tibia were 
secondary to his service-connected disabilities of the lower 
extremities.  

In November 2000, the Board remanded the veteran's claim for 
further evidentiary development.  Specifically, the Board 
requested that the veteran undergo VA examination to 
determine whether Paget's disease was etiologically related 
to service-connected disability or had its onset in service.  

In March 2002, the veteran submitted treatment reports from 
the Blue Ridge Bone and Joint Clinic, dated in December 2000 
and January 2001.  Progress notes dated in December 2000 
reveal a medical history of diagnosis of Paget's disease 
since 1997.  The private treating physician noted that 
Paget's disease was an entity of unknown cause.  X-ray 
examination showed monostatic Paget's changes within the left 
tibia.  The private treating physician recommended an option 
of amputation, or disarticulation of the leg at the knee, to 
relieve the veteran's pain symptoms.

The veteran underwent VA examination in April 2002.  The VA 
examiner reviewed the veteran's service medical history of 
injury to his left lower extremity, and fifteen-year post-
service medical history of progressive, degenerative 
arthrosis of the left lower extremity, ultimately diagnosed 
as Paget's disease, resulting in amputation in 2000.  An 
addendum to the VA examination report was provided in June 
2002.  The VA examiner indicated a review of the veteran's 
records.  The VA examiner explained that he could not relate 
the veteran's Paget's disease to an onset in service or to 
service-related injuries and/or disabilities.  The VA 
examiner could not stated that Paget's disease was aggravated 
by the veteran's left lower extremity injuries.  The VA 
examiner could not state that Paget's disease was secondary 
to chronic osteomyelitis. 

Pursuant to November 2000 Board remand, the RO obtained 
treatment reports from the Asheville VAMC dated from January 
2000 to August 2002, reflecting periodic treatment for 
Paget's disease.  According to the records, a February 2000 
bone scan confirmed active Paget's disease through the entire 
left tibia.  The veteran was hospitalized in June 2001 for 
left above-the-knee amputation, a procedure elected for 
control of chronically painful left lower extremity secondary 
to Paget's disease.  The records included a July 2002 
treatment report indicating evaluation of left tibia Paget's 
disease status post above the knee amputation and mild 
osteoporosis.  The VA physician noted a medical history of 
osteoporosis, diagnosed in 1955; retrospectively, Paget's 
disease.  No details or rationale was provided.

In his October 2002 statement, the veteran provided a summary 
of his contentions on appeal.  The veteran argued that the 
in-service necrotic wound infection of the anterior tibial 
incision of the left leg marked the beginning of the Paget's 
disease process.  He believed that Paget's disease attacked 
the tibial bone exposed when his in-service wound remained 
open.  The veteran admitted that no physician had ever 
provided the onset date for Paget's disease.  However, he 
pointed out that no physician had ever stated that Paget's 
disease could not have been contracted through his open wound 
in service.  He added that the early 1955 x-ray evidence of 
osteoporosis was actually Paget's disease.  The veteran also 
cited the findings of pagetoid changes documented in August 
1977 and February 1990 as evidence of Paget's disease, not 
osteoporosis.  

The veteran attached two statements from VA physicians, both 
dated in October 2002.  In a letter, C. Chiou, M.D., of the 
Asheville VAMC, indicated that, in retrospect, the veteran's 
osteoporosis of the left tibia and fibula, diagnosed in 1955, 
could have been Paget's disease.  S. Hall, M.D., also of the 
Asheville VAMC, provided a medical summary of the rationale 
underlying surgical amputation of the veteran's left leg 
above the knee.  She indicated that Asheville VAMC served as 
the veteran's treating facility since 1975, and she had 
treated the veteran for Paget's disease since 1998.  Dr. Hall 
cited severe angular deformity of the left tibia as the 
result of Paget's disease, and its likely contribution to the 
veteran's left knee osteoarthritis.  A pathology report of 
the affected limb confirmed the diagnosis of Paget's disease.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For certain chronic diseases, such as Paget's disease, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service (one year for Paget's 
disease).  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for disability that is 
proximately due to or the result of service-connected 
disability, to include additional disability resulting from 
aggravation of a nonservice-connected condition by a service-
connected condition.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran has essentially presented two different theories 
of entitlement for  possible service connection of current 
Paget's disease-that he was exposed to Paget's disease 
during service while undergoing treatment for a wound 
infection of the left leg, or that current Paget's disease is 
a result of his service-connected left lower extremity 
disabilities.  However, the Board finds no persuasive 
evidence to substantiate either argument.  

There is no evidence that Paget's disease was present in 
service or within the first post-service year.  Indeed, 
Paget's disease was first diagnosed in 1997, and there is no 
medical evidence of a nexus between that disability and 
service.  In the only competent medical evidence on this 
point, the April 2002 VA examiner indicated (as reflected in 
his June 2002 addendum) that he could not relate the 
veteran's Paget's disease to an onset time in service.  Such 
evidence clearly weighs against the veteran's contentions as 
to a relationship between Paget's disease and service.  

Moreover, the only medical evidence that purports to link the 
veteran's service-connected disabilities to Paget's disease 
is Dr. Chiou's October 2002 opinion that osteoporosis of the 
left tibia/fibula diagnosed in 1955 "could have been Paget's 
disease."  However, this opinion is speculative in nature, 
provides no rationale or explanation for the medical 
conclusion, and is not consistent with the other evidence of 
record.  Despite Dr. Chiou's statement, there is no medical 
evidence of record showing that the veteran was diagnosed 
with osteoporosis of the left tibia/fibula in 1955.  A 
November 1955 VA examination revealed an osteophytic growth 
in the tarsal area, or the left foot.  However, the earliest 
record of radiographic evidence of osteoporosis of the tibia 
or fibula was in August 1977.  Pagett's disease was diagnosed 
20 years later, 1997.  Hence, the Board finds that Dr. 
Cheiou's statement is entitled to little probative value.

By comparison, the Board finds that the opinion of the April 
2002 VA examiner, who indicated that could not state that the 
veteran's Paget's disease was aggravated by his left lower 
extremity injuries, or that the veteran's Paget's disease was 
secondary to service-related injuries and/or disabilities-
which militates against the veteran's claim-is the more 
probative evidence on the question of a medical relationship 
between Pagett's disease and service-connected disability.  
The April 2002 VA examiner's opinion clearly is based on 
examination of the veteran, and review of the veteran's 
documented medical history (to include Dr. Chiou's opinion) 
and assertions.  Hence, the Board finds that such opinion is 
entitled to more weight.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board has considered the veteran's assertions.  However, 
as a layman without medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as the medical relationship, if any, between his current 
Paget's disease and his military service or service-connected 
disabilities.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).

For all the foregoing reasons, the claim for service 
connection for Paget's disease must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt-doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for Paget's disease is denied.


REMAND

In the November 2000 Board remand, the RO was instructed to 
provide a VA examination.  Among other things, the VA 
examination was needed to address the question of the effect 
of the veteran's service-connected disabilities on his 
ability to obtain or retain substantially gainful employment.  
However, the subsequent April 2002 VA examination report (and 
June 2002 addendum) does not address this matter.  Moreover, 
there is no adequate evidence of record upon which that 
determination may be made.

As recently noted by the Court, a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Under these circumstances, and in accordance with the Court's 
decision in Stegall, the RO should attempt to obtain a 
supplemental opinion from the April 2002 examiner addressing 
this matter, or, if necessary, have the veteran undergo 
further examination to obtain the medical opinion needed to 
properly adjudicate the issue of entitlement to TDIU. 

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The action identified herein is consistent with the duties 
imposed by the Act.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should forward the veterans 
claims file to J. Cory, M.D., the 
physician who conducted the prior April 
2002 VA examination, for a supplemental 
opinion (based upon a review of evidence 
associated with the claims file) as to 
whether the veteran is unable to obtain or 
retain substantially gainful employment 
due solely to his service-connected 
disabilities (degenerative joint disease 
of the right knee and lumbar spine 
degenerative changes), notwithstanding any 
nonservice-connected disabilities such as 
Paget's disease, left hip limitation of 
motion, and left leg amputation.  If so, 
he should provide the approximate date 
that the veteran became unable to work.  
If Dr. John Cory is not available, or the 
requested opinion cannot be provided 
without examination of the veteran, the 
veteran should undergo a general medical 
examination at the appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
accomplished, and all pertinent 
symptomatology and findings should be 
reported in detail.  

The examiner should render an opinion as 
to whether the veteran is unable to obtain 
or retain substantially gainful employment 
due solely to his service-connected 
disabilities (degenerative joint disease 
of the right knee and lumbar spine 
degenerative changes), notwithstanding any 
nonservice-connected disabilities such as 
Paget's disease, left hip limitation of 
motion, and left leg amputation.  If so, 
he/she should provide the approximate date 
that the veteran became unable to work.  

All examination findings, along with the 
complete rationale for the opinion 
expressed, should be set forth in a 
printed (typewritten) report.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 2000 
has been accomplished.  

4.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate each 
of the claims on appeal in light of all 
pertinent evidence and legal authority, to 
specifically include that cited to herein.  
The RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The RO 
must provide full reasons and bases for 
its determinations.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental SOC and afforded 
the appropriate period of time for written 
or other response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

